nxexhibit1049201910kimage2.gif
[nxexhibit1049201910kimage2.gif]nxexhibit1049201910kimage1.gif
[nxexhibit1049201910kimage1.gif]










January 30, 2019




Mr. Mark Livingston
6702 Woodbend Park N.
Houston, TX 77055




Dear Mark,


We are pleased to offer you the position of Controller with Quanex Building
Products Corporation (“Company”), effective February 4, 2019, (“Effective Date”)
reporting directly to me.


The offer is contingent upon passing a pre-employment drug test and a
satisfactory background check (employment, criminal and credit). The
pre-employment drug test must be completed by you within 3 business days of the
acceptance date of this offer.


Below is a summary of your compensation and benefits you will receive in
connection with your employment with the Company:
1.
Base Salary. Your annual base salary will be $225,000, less applicable
withholdings. It will be paid biweekly at a rate of $8,653.85, less applicable
withholdings.

2.
Management Incentive Program. You will be eligible to participate in the Quanex
Building Products Management Incentive Program (MIP). Payments are made per the
MIP policy. The award amounts are based upon your eligible wages and the
Company’s financial/operational results for the fiscal year. The current MIP
target award level for your position is 50% of your base salary with a max of
100%, and subject to periodic review.

3.
Initial Restricted Stock Grant. You will receive 4,500 shares of Restricted
Stock on the Effective Date of your employment. This stock will cliff vest on
December 4, 2021. However in the event of a change in control, as defined in the
2008 Quanex Building Products Omnibus Incentive Plan, you will become fully
vested in your restricted stock award.

4.
Long Term Incentive Awards. You will also be eligible to receive an annual Long
Term Incentive Award based upon approval of the Compensation and Management
Development Committee typically at the Company’s Q4 Board meeting. The current
target award level for your position is $70,000 in restricted stock (3 year
cliff vest), subject to periodic review by the Compensation and Management
Development Committee.

5.
Vacation. You will receive four weeks of vacation, which will be prorated based
on your start date for the remainder of 2019, and the full 4 week allowance
starts in calendar year 2020. Vacation is to be used in accordance with the
Company’s Vacation Policy.

6.
Benefits. You will be eligible to participate in the Quanex Building Products
Group Benefits Plan beginning on the first day of the month following 30 days of
employment. It is a flexible cafeteria plan that offers a variety of benefit
choices from which you can select that will best meet the needs of you and your
family. Additionally, the Company provides certain benefits that are
employer-paid (i.e. short-term disability, long-term disability, basic life
insurance, and AD&D benefits).

7.
401(k) Plan. You will be eligible to participate in the Quanex Building Products
Salaried and Nonunion Employee 401(k) Plan beginning the first day of
employment. You may contribute up to a maximum of 50% of your eligible
compensation up to the government mandated maximum. Currently, Quanex will match
$0.50 for each dollar you contribute up to a maximum of 5% of your eligible
compensation. There is a five year vesting schedule on the Company match. In
addition, you may elect to save on a before-tax or after-tax basis, or a
combination of the two.

8.
Pension. You will be eligible for pension benefits under the Quanex Building
Products Salaried and Nonunion Employee Pension Plan, (the “Pension Plan”)
provided you meet the vesting requirements of the Plan. The Pension plan
consists of a notional account balance in your name. Currently, the account will
receive annual benefit credit of 4% based on your base pay plus bonus paid
during the year, in addition to annual interest credits based on the 30 year
Treasury (rate is established each August for the next year). The benefit is
portable once you are vested (100% after three years of vesting service), you
can take it with you if you leave Quanex.

9.
Executive Severance Provision. The purpose of this provision is to establish a
severance provision for you that recognizes the relatively more difficult
employment transition that occurs upon the termination of employment of higher
paid individuals. Therefore, in the event that your employment is terminated by
the Company during your first two years of employment for a reason other than
for cause or material violation of the Company’s Code of Business Conduct &
Ethics, you shall be entitled to the following benefits:

a.
Base Salary for One Year.  Annualized base salary as in effect immediately
before the date of termination of employment, paid bi-weekly for a period of 12
months starting on the date of termination of employment.

b.
Continuation of Welfare Benefits.  The Company, at its expense, will pay COBRA
(Consolidated Omnibus Reconciliation Act) premiums for the Company’s group
health plan coverage (i.e. medical, dental, vision, life, disability and any
other company welfare plans in which you participate) for up to 12 months
following the termination of your employment. However, if during the 12 month
period you become gainfully employed, the COBRA benefits shall cease and be
terminated.


In the event your termination is for cause or for a material violation of the
Company’s Code of Business Conduct and Ethics, you will not be entitled to the
severance terms as set forth above.
In the event your termination occurs after your second anniversary with the
Company, you will receive the then-standard severance provision of the Company.
Notwithstanding any provision herein to the contrary, payment or provision of
your benefits under this paragraph shall commence provided that you have
delivered to the Company an executed and irrevocable full and complete Release
of Claims against the Company, its affiliates, officers and directors in such
form as is satisfactory to the Company (“Release of Claims”).  You shall forfeit
any and all of the payments, reimbursement and benefits payable under this
agreement if you do not provide the Company a Release of Claims.    
10.
Principal Office. The Quanex Building Products Corporation offices located at
1800 West Loop South, Suite 1500 in Houston, TX will be your principal reporting
office.











Your entitlement to any of the benefits outlined herein is contingent on your
continued employment at the time. The above benefit(s) and/or compensation
information is subject to change without notice per the terms, policies and/or
practices of the Company.


Your acceptance below is acknowledgment and agreement on your part to the offer
of employment by the Company. Your acceptance of this offer does not modify the
at-will employment relationship you enjoy with the Company, meaning either you
or the Company may terminate the employment relationship at any time, with or
without notice.


Please sign your acceptance in the space below and return it to me no later than
Thursday, January 31, 2019.




Feel free to call me at any time.




Sincerely,


/s/ Brent Korb




Brent Korb






ACCEPTANCE OF OFFER




/s/ Mark Livingston                     January 31, 2019
___________________________________        ________________________
Mark Livingston                        Date






www.quanex.com